DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8 and 17-20, in the reply filed on 16 September 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feger et al. (US 6,743,370).
With respect to claim 1, Feger discloses a method for manufacturing an electrolytic capacitor for an implantable cardioverter defibrillator (see abstract) comprising: forming an ester material by adding at least one acid to a glycol (see col. 6, lines 13-21, where azelaic acid and boric acid are added to ethylene glycol and held at an elevated temperature); quenching the ester material for a determined period (see col. 6, lines 24-27, noting that the solution is cooled to 60˚C); adding an ammonium based material to the ester material after the ester material is quenched (see col. 6, lines 33-35, citing ammonium hydroxide); and adding an additional acid after adding the ammonium based material to form an electrolytic material for the electrolytic capacitor (see col. 6, lines 33-35, citing hypophosphorous acid; see also, col. 4, lines 15-20, which indicates that the acid is added after the ammonium hydroxide).
With respect to claim 3, Feger discloses that the at least one acid includes azelaic acid and boric acid, and the glycol is ethylene glycol.  See col. 6, lines 13-21, where azelaic acid and boric acid are added to ethylene glycol and held at an elevated temperature.
With respect to claim 4, Feger discloses that the ammonium based material is not added to the at least one acid and glycol when forming the ester material.  See col. 6, lines 13-40.
With respect to claim 5, Feger discloses that the ammonium based material is at least one of ammonium hydroxide or anhydrous ammonia.  See col. 6, lines 33-35, citing ammonium hydroxide.
With respect to claim 6, Feger discloses that the quenching the ester material includes cooling the ester material to between 55°C-65°C during the determined period.  See col. 6, lines 25-27.
With respect to claim 8, Feger discloses that the additional acid is phosphoric acid.  See col. 4, lines 19-20, where Feger explicitly notes that phosphoric acid can be directly substituted for hypophophorous acid with similar results.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feger et al. (US 6,743,370) in view of CN 105575665.
With respect to claim 2, Feger teaches forming an ester material includes heating the at least one acid and glycol to between 120°C-130˚C for 60 minutes to provide esterification, but fails to teach that the process can be achieved in 25-35 minutes.
CN ‘665, on the other hand, teaches that an electrolyte including an acid and a glycol can be held at heating for 30 min.  See Example 5.  Such an arrangement results in improved electrochemical characteristics.  See Table 1 and paragraph [0044].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Feger, as taught by CN ‘665, in order to provide improved electrochemical characteristics for the electrolyte.
With respect to claim 7, Feger fails to teach that the determined period is between 25-35 minutes.  
However, the Office notes that the determination of the cooling period would be an obvious modification to one of ordinary skill in the art, at least determined through routine experimentation, in order to minimize the process time, while still forming an effective solution.  Further, the instant application notes that the determined period time is not critical to the invention, as paragraph [0023] indicates that other temperature reductions and time periods result in quenching.
With respect to claim 17, Feger teaches a method for manufacturing an electrolytic capacitor for an implantable cardioverter defibrillator (see abstract) comprising: forming an ester material by adding azelaic acid, boric acid, and ethylene glycol at between 120˚C-130˚C for 25-35 minutes to provide esterification (see col. 6, lines 13-21, where azelaic acid and boric acid are added to ethylene glycol and held at an elevated temperature); cooling the ester material to between 55°C-65°C (see col. 6, lines 24-27, noting that the solution is cooled to 60˚C); adding at least one of ammonium hydroxide or anhydrous ammonia to the ester material after cooling the ester material (see col. 6, lines 33-35, citing ammonium hydroxide); and adding a phosphoric acid to the ester material after adding the ammonium hydroxide to form an electrolytic material for the electrolytic capacitor (see col. 6, lines 33-35, citing hypophosphorous acid and col. 4, lines 19-20, where Feger explicitly notes that phosphoric acid can be directly substituted for hypophophorous acid with similar results; see also, col. 4, lines 15-20, which indicates that the acid is added after the ammonium hydroxide).
Feger teaches forming an ester material includes heating the at least one acid and glycol to between 120°C-130˚C for 60 minutes to provide esterification, but fails to teach that the process can be achieved in 25-35 minutes.
CN ‘665, on the other hand, teaches that an electrolyte including an acid and a glycol can be held at heating for 30 min.  See Example 5.  Such an arrangement results in improved electrochemical characteristics.  See Table 1 and paragraph [0044].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Feger, as taught by CN ‘665, in order to provide improved electrochemical characteristics for the electrolyte.
Further, Feger fails to teach that the determined period is between 25-35 minutes.  
However, the Office notes that the determination of the cooling period would be an obvious modification to one of ordinary skill in the art, at least determined through routine experimentation, in order to minimize the process time, while still forming an effective solution.  Further, the instant application notes that the determined period time is not critical to the invention, as paragraph [0023] indicates that other temperature reductions and time periods result in quenching.
With respect to claim 18, the combined teachings of Feger and CN ‘665 teach that the cooling of the ester material to between 55°C-65°C during a determined period between 25-35 minutes includes quenching of the ester material.  See Feger, col. 6, lines 24-27.
With respect to claim 19, the combined teachings of Feger and CN ‘665 teaches that the ammonium hydroxide is not added to the azelaic acid, boric acid, and ethylene glycol when forming the ester material.  See col. 6, lines 13-21, where azelaic acid and boric acid are added to ethylene glycol and held at an elevated temperature.
With respect to claim 20, the combined teachings of Feger and CN ‘665 teaches that adding the phosphoric acid to the ester material after adding the ammonium hydroxide increases the pH level of the electrolytic material to between 6.8 and 7.4.  See col. 6, lines 39-40.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848